Name: COMMISSION REGULATION (EC) No 1077/97 of 12 June 1997 repealing Regulation (EC) No 978/97 fixing export taxes on cereal products
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  taxation
 Date Published: nan

 No L 156/50 EN Official Journal of the European Communities 13 . 6 . 97 COMMISSION REGULATION (EC) No 1077/97 of 12 June 1997 repealing Regulation (EC) No 978/97 fixing export taxes on cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 978/97 (3) fixes an export tax on common wheat, flour of common wheat and spelt, flour of meslin, groats and meal of common wheat and spelt, as well as durum wheat, flour of durum wheat and groats and meal of durum wheat; Whereas the market conditions which led to the intro ­ duction of the export tax on these products no longer apply, whereas the taxes on those products should be abolished; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 978/97 is hereby repealed . Article 2 This Regulation shall enter into force on 13 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . (*) OJ No L 126, 24 . 5. 1996, p . 37. b ) OJ No L 141 , 31 . 5 . 1997, p . 30 .